DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-5, 10, 14-15, 19, 23 and 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 11,057, 935 B2) in view of Takeda et al. (US 2021/0274567 A1).
Regarding claims 1 and 10, Jeon discloses:
a User Equipment (UE) (fig.4 element 406 which discloses a wireless device which is configured to communicate wirelessly with a base station), comprising:
a control circuit (fig.4);
a processor installed in the control circuit (fig.4 element 408); and
a memory installed in the control circuit and operatively coupled to the processor (fig.4 and col.5 lines 66-67 and col.6 lines 1-54) ;
wherein the processor is configured to execute a program code stored in the memory to:
initiating a 2-step Random Access (RA) (col.30 lines 24-27 which teaches a two-step RA procedure) procedure for small data transmission (SDT) (col.29 line 44-45 describes a two-step RA procedure, wherein the Random Access Preamble (RAP) is transmitted with one or more Transport Blocks (TB) (e.g. a MSGA) and lines 60-65 which discloses the RAP for small data transmissions) for uplink data transmission (col.29 line 44-45 which discloses that the transmission is on the Uplink (UL) from the User Equipment (UE) to the base station (BS) over a wireless channel) in RRC_INACTIVE state (col.30 lines 16-19 which discloses an UL transmission by the wireless device while the UE is in an inactive state); and
stopping the 2-step RA procedure for SDT and initiating a 4-step RA procedure not for SDT in response to a condition (col.37 line 34-37 which discloses that if the 2-step RA procedure fails that the UE transitions to a 4-step RA procedure).
While the disclosure of Jeon teaches that a fallback to a 4-step RACH, the disclosure of Jeon does not teach:
determining that a preamble transmission counter exceeds a configured threshold; and
initiating a 4-step RA procedure not for SDT in response to a condition that the UE cannot successfully complete the 2-step RA procedure after determining that the preamble transmission counter exceeds the configured threshold.
However, the above limitation was well-known in the art prior to the effective filing date of the claimed invention, and considered an obvious design choice when choosing to fallback to a 4-step RACH procedure. For example, the disclosure of Takeda teaches:
determining that a preamble transmission counter exceeds a configured threshold (par.[0155 – 0159] describe attempting retransmission of a preamble and data part, e.g. a MSG-A a number of timer (e.g. preambleTransMAX) times); and
initiating a 4-step RA procedure not for SDT in response to a condition that the UE cannot successfully complete the 2-step RA procedure after determining that the preamble transmission counter exceeds the configured threshold (par.[0155 – 0159] describe the UE identifying a threshold amount of 2-STEP RACH preamble attempts and converting the 2-STEP RACH to the 4-STEP RACH, as discussed in the listed paragraphs (see e.g. “FIG. 13 illustrates a case where when the retransmission of the preamble part and the message part fails a given number of times (X) (or when the retransmission fails within a given number of times (X)), the UE falls back to the four-step RACH.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of instant application to combine the small data transmission methods as discussed in Jeon, with the fallback methods as discussed in Takeda. The motivation/suggestion would have been to allow for contention-less transmission of data on the uplink. 

The office notes that claim 3 and 13 has been cancelled and the subject matter rolled into claims 2 and 12 respectively.

Regarding claims 4 and 14, Takeda discloses:
wherein the condition is that the UE cannot successfully complete the 2-step RA procedure after a number of preamble transmission (fig.13 which teaches after a number of failed preamble/TB attempts the UE may fallback to a 4-Step RA procedure).

Regarding claims 5 and 15, Takeda discloses:
	wherein the number of preamble transmissions exceeds a configured threshold (fig.13 which discloses a maxPreambleTrans which is count of how many times the UE should attempt MSG-A transmission before falling back to the 4-Step RACH).
	
The office notes claims 7-8 and 17-18 have been cancelled in the amendment. 

Regarding claims 9 and 19, Jeon discloses:
Transmitting the small data after entering an RRC_CONNECTED state (col.37 lines 34-38 which discloses falling back to a 4-step RACH and fig.15(a)).

Regarding claim 23 and 26, Jeon discloses:
wherein the 2-step RA procedure for SDT is stopped without an indication from network (col.37 lines 25-36 teaches that after the threshold amount of retries have been performed the UE will transition to a 4-step RACH, there is no indication from the base station).

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon and Takeda as applied to claims 1 and 10 above, and further in view of Wu et al. (US 2022/0070938 A1).
Regarding claims 2 and 12, While the disclosure of Jeon and Takeda substantially discloses the claimed invention, but does not explicitly disclose:
wherein the condition is that the UE receives an indication an indication in a Message B (MSGB).
However, the technique for signaling a UE to fallback from a 2-step RACH to a 4-step RACH using a MSG-B was well-known before the effective filing date of the claimed invention.
For example, Wu discloses:
wherein the condition is that the UE receives an indication an indication in a Message B (MSGB) (fig.2 par.[0140] which teaches that the MSG-B comprises a fallback indicator).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the random access fallback method wherein the base station provides an indication to the UE to fallback to a 4-step RACH procedure as discussed in Jeon and Takeda with use of providing the indication in a MSGB as discussed in Wu. The motivation/suggestion would have been to reduce the signaling overhead by allowing the base station to signal the fallback indication in a MSGB without additional signaling overhead. 

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon and Takeda in view of Agiwal et al. (US 2020/0107372 A1).
Regarding claims 2 and 12, While the disclosure of Jeon and Takeda substantially discloses the claimed invention, furthermore, Jeon discloses that the BS transmits an indication to the UE to fallback to the 4-step random access procedure (col.38 lines 25-27), but does not explicitly disclose:
wherein the condition is that the UE receives an indication an indication in a Message B (MSGB).
However, the technique for signaling to a UE to fallback from a 2-step RACH to a 4-step RACH using a MSG-B was well-known before the effective filing date of the claimed invention.
For example, Agiwal discloses:
wherein the condition is that the UE receives an indication an indication in a Message B (MSGB) (par.[0135] which teaches that the MSG-B comprises a fallback indicator).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the random access fallback method wherein the base station provides an indication to the UE to fallback to a 4-step RACH procedure as discussed in Jeon and Takeda with use of providing the indication in a MSGB as discussed in Agiwal. The motivation/suggestion would have been to reduce the signaling overhead by allowing the base station to signal the fallback indication in a MSGB without additional signaling overhead.

Claim(s) 6, 16, 22, and 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon and Takeda, in view of Uchino et al. (US 2022/0124828 A1).
Regarding claims 6 and 16, the disclosure of Jeon and Takeda teaches transitioning from a 2-step RACH procedure to a 4-step if the 2-step RACH procedure fails, but does not disclose:
Wherein the condition is that a reference signal received power (RSRP) of a pathloss reference of the UE becomes below a radio condition threshold.
However, the above claimed limitation was known and used at least prior to the effective filing date of the claimed invention. 
For example, the disclosure of Uchino teaches:
wherein the condition is that a reference signal received power (RSRP) of a pathloss reference of the UE becomes below a radio condition threshold (par.[0042] which recites, in part, “A switch trigger from 2-step random access procedure to 4-step random access procedure may be a case where radio quality is degraded. For example, in a case of RSRP (Reference Signal Received Power), RSRQ (Reference Signal Received Quality), SINR (Signal-to-Interference plus Noise power Ratio), CQI (Channel Quality Indicator) or a path loss value falling below a predetermined value, or the amount of change exceeding a predetermined value, the user equipment 20 may fall back to 4-step random access procedure.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the RACH fallback procedure as taught in Jeon and Takeda, with techniques as discussed in Uchino. The motivation/suggestion would have been to allow a UE to resume an RRC_Connection when the signal quality on a previous connection has been degraded via a handover to another base station within the cell or onto an entirely different cell.

Regarding claims 22 and 25, Uchino discloses:
resetting Medium Access Control (MAC) of the UE in response to the condition (par.[0043] which teaches what occurs when fallback to 4-step random access is triggered (1) wherein the MAC is reset).

Claim(s) 10, 20-21, and 24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon and Takeda in view of Laselva et al. (WO 2020/221861 A1).
Regarding claims 10 and 20, the disclosure of Jeon and Takeda teaches performance of a 2-step RACH which can fallback to a 4-step RACH. While the disclosure of Jeon teaches a RACH procedure, they do not disclose:
Wherein the 2-step RA procedure is initiated in response to an upper layer request.
However initiating a RACH when data from higher layers appear at the UE for transmission over a physical link was well-known at the time before the effective filing date of the claimed invention.
For example, the disclosure of Laselva teaches:
Wherein the 2-step RA procedure is initiated in response to an upper layer request (fig.5 wherein the uplink data appears at the UE buffer for transmission from higher layer to layer-1 physical layer to base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the 2-step RACH methods as discussed in Jeon and Takeda, with the 2-step RACH methods as discussed in Laselva. The motivation/suggestion would have been that the 2-step RACH reduces latency and in the transmission of small data while the UE is in an inactive state it would be beneficial to transmit the small data using a preconfigured preamble for small data with reduced signalling overhead and without having to perform an RRC_CONNECTION_REQ or RRC_RESUME_REQ unless absolutely necessary.

Regarding claim 21 and 24, Laselva discloses:
transmitting a RRC resume request and small data in the 2-step RA procedure for SDT (par.[0002] discloses resuming an RRC connection. Par.[0035] which recites, in part, “The RRC_INACTIVE state enables to more quickly resume the connection and start the transmission of small or sporadic data with a much lower initial access delay and associated signaling overhead as compared to the RRC_IDLE state. This is achieved mainly thanks to reduced control signaling required for requesting and obtaining the resume of a suspended RRC connection, which results in UE power saving.” Par.[0038] which discloses the RRC_RESUME in MSGA).

Claim(s) 27-30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon and Takeda as applied to claims 1 and 10, and further in view of Murray et al. (US 2021/0168862 A1).
Regarding claims 27 and 29, the combination of Jeon and Takeda teaches failure of 2-step RACH and falling back to the 4-step RACH after a window of time and after a failed number of preamble transmissions (see Jeon: col.34 as discussed above, and Takeda par.[0155]), while discussing the failure of the 2-step RACH and falling back to the 4-step RACH, the disclosures do not explicitly disclose:
	wherein the condition is that the UE cannot successfully receive a MSGB after number of preamble transmission. However, the result of the base station being unable to receive and decode a MSGA would necessarily result in the failure of the base station to transmit a MSGB to the UE, and is discussed at length in the disclosure of Murray.
	For example, the disclosure of Murray teaches:
	wherein the condition is that the UE cannot successfully receive a MSGB after number of preamble transmission (par.[0128] which recites, in part, “Fallback to 4-Step RACH: For scenarios where the 2-step RACH procedure fails, the UE may fallback to the 4-step RACH procedure. Fallback to the 4-step RACH procedure may occur after a configured number of failed attempts.” That is, the configured number of MSGA transmissions (e.g. preamble + payload). Fig.19 discloses that the UE fails to receive the MSGB, that is, “At step 294, UE 201 monitors the DL for a PDCCH identified by the RA-RNTI during the ra-ResponseWindow. At step 295, the ra-ResponseWindow expires. At step 296, UE 201 commences the 4-step RACH procedure,”).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques for fallback as discussed in Jeon and Takeda, with the fallback techniques as discussed in Murray. The motivation/suggestion would have been to provide a contention free resources such that the UE may successfully complete a random access and transmit uplink data. 
	
Regarding claims 28 and 30, Murray discloses:
	wherein the condition that the UE cannot successfully receive MSGB is based on a determination that at least one of a downlink assignment has not been received, a received TB is not successfully decoded, a received RA preamble identifier does not match a transmitted preamble index, or a received UE contention resolution identity does not match a transmitted CCCH SDU (par.[0128] which recites, in part, “At step 294, UE 201 monitors the DL for a PDCCH identified by the RA-RNTI during the ra-ResponseWindow. At step 295, the ra-ResponseWindow expires.” Thus, the UE is unable to receive a downlink assignment because the base station does not send the MSGB do to failure of the MSGA transmission or failure to decode MSGA, further if the MSGA is not successfully decoded the TB in the MSGA is not successfully received).

Claim(s) 27-30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon and Takeda as applied to claims 1 and 10, and further in view of Agiwal et al. (US 2020/0100297 A1).
Regarding claims 27 and 29, the combination of Jeon and Takeda teaches failure of 2-step RACH and falling back to the 4-step RACH after a window of time and after a failed number of preamble transmissions (see Jeon: col.34 as discussed above, and Takeda par.[0155]), while discussing the failure of the 2-step RACH and falling back to the 4-step RACH, the disclosures do not explicitly disclose:
	wherein the condition is that the UE cannot successfully receive a MSGB after number of preamble transmission. However, the result of the base station being unable to receive and decode a MSGA would necessarily result in the failure of the base station to transmit a MSGB to the UE, and is discussed at length in the disclosure of Murray.
	For example, the disclosure of Agiwal teaches:
	wherein the condition is that the UE cannot successfully receive a MSGB after number of preamble transmission (par.[0145 – 0146 and 0154 - 0155] which discloses that the UE does not receive the MSGB after multiple MSGA transmission attempts).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the techniques for fallback as discussed in Jeon and Takeda, with the fallback techniques as discussed in Agiwal. The motivation/suggestion would have been to reduce latency associated with restarting a new RACH procedure by allowing the UE to transition directly to a MSG3 transmission (Agiwal: par.[0016]).
Regarding claims 28 and 30, Murray discloses:
	wherein the condition that the UE cannot successfully receive MSGB is based on a determination that at least one of a downlink assignment has not been received, a received TB is not successfully decoded, a received RA preamble identifier does not match a transmitted preamble index, or a received UE contention resolution identity does not match a transmitted CCCH SDU (par.[0145 – 0146 and 0154 – 0155] describe a failure of the MSGA transmission resulting in the TB not being successfully decode, and/or a downlink assignment from the base station failing to be received). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu et al. (US 2022/0070938 A1) “Method and Apparatus for Performing Communication in Wireless Communication System” (par.[0051 – 0054, 0087]).
Agiwal et al. (US 2021/0211947 A1) “Method and Apparatus for Performing Communication in Wireless Communication System”
Freda et al. (US 2019/0320467 A1) “Random Access in Next Generation Wireless Systems” par.[0155 – 0157]
Martin et al. (US 2019/0357267 A1) “Wireless Telecommunications Apparatuses and Methods”
Tsai (US 2018/0270869 A1) “Method and Apparatus for Backoff Mechanism Applied for Random Access Procedure in Wireless Communication System”
Pelletier et al. (US 2020/0281022 A1) “Methods for Supplementary Uplink Access in Wireless Communications Systems”

                                                                                                                                                                                                    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411